      Case 1:20-cr-00079-RJA-JJM Document 10-1 Filed 06/22/20 Page 1 of 12



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                 Plaintiff,

v.                                                                Case No. 20-CR-79-002-LJV-JJM

SEMAJ PIGRAM,

                                 Defendant.



                                   ATTORNEY DECLARATION

                I, ROBERT C. SINGER, ESQ., make this Declaration under penalty of perjury

pursuant to 28 U.S.C. § 1746:


                1.      I am an attorney at law duly licensed to practice in the State of New York

and this Court and am Owner of Singer Legal PLLC. By appointment under the Criminal Justice

Act, I am defense counsel for Mr. Pigram in the above titled action. I have worked on this matter

extensively; therefore, I am fully familiar with the facts set forth herein.



                2.      I submit this declaration in support of the defendant’s Motion to Release the

Grand Jury Minutes pursuant to Rule 6(e) and Motion to Compel Discovery, to wit: a video of the

incident recorded by a police air patrol unit.



                                                  Facts

                3.      On June 4, 2020, an indictment was filed in this Court charging the

defendant as well as co-defendants Deyanna Davis and Walter Stewart with a violation of 18 USC §

922(g)(1) (felon in possession) and 18 USC § 2 (aiding and abetting). The charges stem from an
     Case 1:20-cr-00079-RJA-JJM Document 10-1 Filed 06/22/20 Page 2 of 12



incident on June 1, 2020. According to prosecutors 1, at approximately 9:30pm, protestors began to

gather in front of the Buffalo Police’s E-District Headquarters Building located on Bailey Avenue in

between Hempstead Avenue and Langfield Drive. In response to the protest, Buffalo Police

Officers and New York State Policemen (outfitted in riot and tactical gear) formed a police-line to

separate protesters from the E-District Building. Approximately 1-2 blocks from the building, a

vehicle, operated by co-defendant Deyanna Davis, parked near a bus.



               4.      As officers advanced towards the protestors in an effort to disperse the

crowd, a person was observed opening the rear-passenger door of Ms. Davis’ car and firing 8-10

shots into the air and ground. The identity of the person who opened the door and allegedly fired a

weapon could not be ascertained. 2 Thereafter, the door of the vehicle closed and Ms. Davis’ vehicle

advanced towards the police line on Bailey Avenue.



               5.      When Ms. Davis’ vehicle reached the police line, the car did not stop. Upon

information and belief, Ms. Davis drove her car through a police line on Bailey Avenue. The car hit

three officers, injuring one officer seriously. Thereafter, the car continued moving down Bailey

Avenue and then Connelly Avenue at a high rate of speed. At some point, police officers opened

fire on the vehicle. Upon information and belief, at least two rounds penetrated the windshield of

the vehicle, striking Ms. Davis and Mr. Stewart.



1
  Many of the facts regarding the events that led up to Mr. Pigram’s arrest are based on a proffer
made by the government on June 18, 2020, in support of its motion to detain all defendants in this
matter.
2
  Upon information and belief, the opening of the door and the firing of a gun were observed by an
air patrol unit using an infrared camera (it was night and it was dark). Upon information and belief,
counsel for Ms. Davis was granted an opportunity to view the video that depicted this incident. The
defense requested a copy of this video prior to filing this motion, but the government refused to
disclose it to the defense until after the detention hearing is conducted.
       Case 1:20-cr-00079-RJA-JJM Document 10-1 Filed 06/22/20 Page 3 of 12



                  6.        Police chased Ms. Davis’ vehicle. After a short chase, the car was stopped by

the police. According to prosecutors, Mr. Pigram “crawled across” the front seat that Mr. Stewart

was sitting in and ran from the scene. Ms. Davis and Mr. Stewart remained in the vehicle.

Ms. Davis occupied the driver’s seat. Mr. Stewart occupied the front passenger seat. Mr. Pigram ran

across Route 33 and was apprehended by officers at an embankment. 3



                  7.        After Ms. Davis, Mr. Stewart, and Mr. Pigram were taken into custody, police

searched the vehicle and found a Smith & Wesson 9mm handgun and spent shell casings. The

handgun was located on the floor behind the driver’s seat. The shell casings were found in the car

and on the roof of the car. Upon information and belief, further investigation found several other

spent 9mm shell casings on Bailey Avenue in the vicinity of the police line. According to

prosecutors, the shell casings in the vehicle and on the street match the Smith & Wesson handgun

found in the vehicle.



                  8.        The Smith & Wesson handgun was seized as evidence and submitted for

forensic testing. On June 4, 2020 – the same day this case was indicted by the grand jury - testing

was commenced on the weapon by Jodi Luedemann, a Forensic Biologist employed by the Erie County

Central Police Services Forensic Laboratory (“ECCPS”) in Buffalo, New York. Ms. Luedemann

attempted to extract DNA from the handgun. She completed her testing and wrote a report on June

10, 2020, six days after the indictment in this case. 4




3
  According to prosecutors, the video from the police air patrol unit depicts the stopping of the car
and apprehension of Mr. Pigram.
4
  The results of the DNA report are irrelevant for purposes of this motion because
Ms. Luedemann’s findings were never presented to the grand jury.
     Case 1:20-cr-00079-RJA-JJM Document 10-1 Filed 06/22/20 Page 4 of 12



                9.      Following his arrest, Mr. Pigram was transported to a police building for the

purpose of conducting a custodial interrogation. During the interrogation, Mr. Pigram indicated that

he was intoxicated because he had been drinking for several hours while mourning the death of a

loved one. Upon information and belief, police asked Mr. Pigram whether he recalled the incident.

He stated that he did not. Upon information and belief, police stated that a handgun was found in

the car, however they did not ask Mr. Pigram whether the Smith & Wesson was his or whether he

possessed the Smith & Wesson. Mr. Pigram did not admit to possessing a weapon during the

interrogation. After approximately 45 minutes, police ceased their questioning of Mr. Pigram.

Thereafter, Mr. Pigram was charged in New York State with Criminal Possession of a Weapon based

on Mr. Pigram’s status as a convicted felon and his status as an occupant of the vehicle. 5



                10.     On June 17, 2020, your deponent was told by prosecutors that it was the

belief of law enforcement that Ms. Davis was shot at least once by a gun that was discharged inside

her car and that the Smith & Wesson 9mm was the weapon police suspected shot her. Upon

information and belief, prosecutors have since disavowed this theory, but it is unknown why.



                11.     Upon information and belief, no law enforcement officer or lay witness

observed Mr. Pigram possess the Smith & Wesson found in Ms. Davis’ car. Upon information and

belief, Mr. Pigram was not tested for gun shot residue to help establish that he recently fired a gun.




5
  Under New York law, when a firearm is found in a privately-owned vehicle and the firearm is not
on the person of one of the occupants, there is a presumption that all occupants of the vehicle
possessed the firearm. See NY Penal Law § 265.15(3) (“The presence in an automobile, other than a
stolen one or a public omnibus, of any firearm . . . is presumptive evidence of its possession by all
persons occupying such automobile at the time such weapon . . . is found, except under the
following circumstances: (a) if such weapon . . . is found upon the person of one of the occupants
therein . . . .”). This presumption does not exist under federal law.
      Case 1:20-cr-00079-RJA-JJM Document 10-1 Filed 06/22/20 Page 5 of 12



                               Mr. Pigram’s Charge in the Indictment

                12.      Under Count 2 of the Indictment (Dkt. 1), Mr. Pigram is charged with a

violation of 18 USC § 922(g)(1) and 924(a)(2), otherwise known as the “felon in possession” statute.

The elements of the offense are as follows: 1) the defendant was convicted of a felony offense (i.e., a

crime punishable by a term of imprisonment of more than one year); 2) following the conviction,

the defendant knowingly possessed a firearm; 3) the defendant knew he belonged to the relevant

category of persons barred from possessing a firearm; 4) the firearm was in or affecting interstate or

foreign commerce. See 18 USC § 922(g)(1) and 924(a)(2); see also United States v. Miller, 954 F.3d 551,

557-59 (2d Cir. 2020).



                13.      The second element of the offense – “knowing possession” of a firearm –

requires proof that the defendant possessed the firearm. “Possession” within the meaning of

§ 922(g)(1) may be “actual” or “constructive.” See United States v. Gaines, 295 F.3d 293, 300 (2d Cir.

2002). “[A]ctual possession, requires the government to show defendant physically possessed the

firearm." See id. “[C]onstructive possession, exists when a person has the power and intention to

exercise dominion and control over an object, [which] may be shown by direct or circumstantial

evidence.” Id. (internal quotation marks omitted). The government may show that a defendant

exercised dominion and control over an object by demonstrating that “the defendant exercised

dominion and control over the premises [or place] in which the firearms are located.” United States v.

Dhinsa, 243 F.3d 635, 676 (2d Cir. 2001).



                14.      Finally, the government also charged Mr. Pigram under an “aiding and

abetting theory,” see 18 USC § 2, however, as charged, the indictment speaks to Mr. Pigram “aiding

and abetting” himself rather than aiding and abetting another person. On its face, this theory of liability
       Case 1:20-cr-00079-RJA-JJM Document 10-1 Filed 06/22/20 Page 6 of 12



appears to be defective as charged since a “principal” cannot “aid and abet” himself as a matter of

law.



           Mr. Pigram has Concerns Regarding how the Indictment was Procured

               15.     Mr. Pigram is charged federally with the identical offense he is charged with

in New York State: being a felon in possession of a firearm. However, unlike in New York, federal

law does not provide for a statutory presumption that a person “knowingly possesses” a firearm

simply because he is an occupant of a vehicle in which a firearm is found. See infra, note 5. Instead,

for an indictment to proceed for a violation of § 922(g)(1), the evidence presented to the grand jury

must establish that the charged defendant possessed the firearm “actually” or “constructively.”



               16.     On June 4, 2020, forensic DNA testing of the Smith & Wesson was not

complete, so DNA evidence that may tend to show possession was not presented to the grand jury.

Upon information and belief, no officers or other witness saw Mr. Pigram in possession of the

Smith & Wesson, so eyewitness testimony was not presented to the grand jury. Upon information

and belief, Mr. Pigram was not tested for GSR, so that evidence was not presented to the grand jury.

And the vehicle was Ms. Davis’ car and driven by her – not Mr. Pigram – so the grand jury could

not have been presented evidence that Mr. Pigram exercised dominion and control of the car to

establish “constructive possession.” Moreover, Mr. Pigram was not asked by police whether he

possessed the Smith & Wesson found in the vehicle, so the grand jury was not presented evidence

of an admission of guilt. In fact, upon information and belief, neither Ms. Davis nor Mr. Stewart

made an inculpatory statement regarding their own possession of the Smith & Wesson or made a

statement regarding Mr. Pigram’s alleged possession of the Smith & Wesson, so the grand jury was

not presented that type of evidence to help show probable cause on the “knowing possession”
      Case 1:20-cr-00079-RJA-JJM Document 10-1 Filed 06/22/20 Page 7 of 12



element of the offense. 6 The absence of all of these facts raises questions regarding how probable

cause was established on the “knowing possession” element vis-à-vis Mr. Pigram and his co-

defendants as well as the instructions that were given to the grand jury.



                17.     There also is the issue of the “aiding and abetting” allegation. As alleged in

the indictment, Mr. Pigram (just like his codefendants) is charged with aiding and abetting his own

alleged misconduct. Since this is legally impossible, Mr. Pigram also has concerns regarding what

instructions were provided to the grand jury to explain probable cause under 18 USC § 2.


     The Court should Authorize Disclosure of the Grand Jury Minutes and Instructions
               that discuss “knowing possession” and “aiding and abetting”

                18.     Federal Rule of Criminal Procedure 6(e)(2) states that matters presented to

grand jury should remain secret. Rule 6(e)(2) codifies a tradition of secrecy that is older than our

nation. See Craig v. United States (In re Craig), 131 F.3d 99, 101 (2d Cir. 1997) (citations omitted). As

explained by the Second Circuit, “[t]he rule of secrecy has been justified by the important ways in

which it is said to contribute to the success of grand juries and to the protection of those who

appear before them.” Id. at 101-02. Some of those purposes noted by the Second Circuit in Craig

include: 1) insuring “the utmost freedom to the grand jury in its deliberations and to prevent persons

subject to indictment or their friends from importuning the grand jurors,” 2) “to encourage the free

and untrammeled disclosures by persons who have information with respect to the commission of

crimes,” and 3) “to protect [the] innocent accused who is exonerated from disclosure of the fact that

he had been under investigation . . . .” Id. (quoting United States v. Procter & Gamble Co., 356 U.S. 677,

681-82 n.6 (1958)).


6
 This is precisely why all three defendants were charged separately for this offense in state and in
federal court. Simply put, on June 4, 2020, the police were unsure who possessed the Smith &
Wesson.
      Case 1:20-cr-00079-RJA-JJM Document 10-1 Filed 06/22/20 Page 8 of 12




                 19.     Notwithstanding the tradition of secrecy, the general rule of secrecy is not

absolute. Craig, 131 F.3d at 103. Under Rule 6(e)(3)(E)(ii), the court may authorize the disclosure of

a Grand Jury matter at the request of the defense who shows that a ground may exist to dismiss the

Indictment because of a matter that occurred before the Grand Jury. The Court may authorize this

disclosure “at a time, in a manner, and subject to any other conditions that it directs.” Id.



                 20.     Since “a presumption of regularity attaches to grand jury proceedings. . . .”,

United States v. Leung, 40 F.3d 577, 581 (2d Cir. 1994), “a defendant seeking disclosure of grand jury

minutes has the burden of showing a ‘particularized need’ that outweighs the default ‘need for

secrecy’ in grand jury deliberations.” United States v. Forde, 740 F. Supp. 2d 406, 413 (S.D.N.Y. 2010)

(citing United States v. Moten, 582 F.2d 654, 662 (2d Cir. 1978)); see also Pittsburgh Plate Glass Co. v.

United States, 360 U.S. 395, 400, 79 S. Ct. 1237, 3 L. Ed. 2d 1323 (1959) (“The burden . . . is on the

defense to show that a ‘particularized need’ exists for the minutes which outweighs the policy of

secrecy.”). “A [defendant] makes a showing of particularized need by proving ‘that the material they

seek is needed to avoid a possible injustice in another judicial proceeding, that the need for

disclosure is greater than the need for continued secrecy, and that their request is structured to cover

only material so needed.’” In re Grand Jury Subpoena, 103 F.3d 234, 239 (2d Cir. 1996) (quoting

Douglas Oil Co. v. Petrol Stops Nw., 441 U.S. 211, 222, 99 S. Ct. 1667, 60 L. Ed. 2d 156 (1979)). This

requirement “‘extends to legal instructions given to the grand jury.’” United States v. Hoey, No. S3 11-

cr-337 (PKC), 2014 U.S. Dist. LEXIS 91093, at *7-8 (S.D.N.Y. July 2, 2014) (quoting United States v.

Jailall, No. 00 Cr 069 (RWS), 2000 U.S. Dist. LEXIS 13733, at *4 (S.D.N.Y. Sept. 22, 2000), aff'd, 23

F. App'x 94 (2d Cir. 2002)).
     Case 1:20-cr-00079-RJA-JJM Document 10-1 Filed 06/22/20 Page 9 of 12



                21.     Here, Mr. Pigram has shown a “particularized need” for the grand jury

minutes that is limited in scope and outweighs the necessity of secrecy. Mr. Pigram has asked this

court to disclose 1) testimony and evidence presented to the grand jury regarding the element of

“knowing possession” and “aiding and abetting” and 2) the legal instructions provided to the grand

jury regarding those elements/theories of liability. Provision of these materials is necessary to

defend against an injustice, to wit: the seemingly defective manner in which the indictment was

procured.



                22.     As set forth above, the evidence regarding the “knowing possession” element

was exceedingly weak on June 4, 2020. This is why federal prosecutors, just like New York State

officials, charged all three occupants of Ms. Davis’ car with this offense rather than charging one of

them with the offense. However, unlike in New York, there is no statutory presumption upon

which to show probable cause for the “knowing possession” element in federal court, so simply

being in the car is not enough. Instead, federal prosecutors needed to present evidence to the grand

jury demonstrating “actual” or “constructive” possession. It is completely unclear how this was

established based upon the discovery provided to the defense, open-source materials in the news,

and the government’s detention proffer.



                23.     Making matters worse, the government’s proffer regarding detention was

replete with statements regarding protests outside of the police station past curfew and Ms. Davis’

car running through the police line and injuring three officers. Conspicuously absent from the

government’s proffer was discussion regarding the offense charged in this case – being a felon in

possession of a firearm – and why probable cause exists to show that Mr. Pigram (and his co-

defendants) committed this offense. This should cause this Court to exercise some skepticism. As
     Case 1:20-cr-00079-RJA-JJM Document 10-1 Filed 06/22/20 Page 10 of 12



we know, the indictment in this case was procured in the wake of public statements made by

Attorney General Barr and President Trump calling for “law and order” and federal prosecution of

protestors who violated the law. 7 Following the events of June 1, 2020, New York authorities

quickly charged all three defendants in this case with being a felon in possession. Then, three days

later, U.S. Attorney J.P. Kennedy chose to levy the same charges in federal court when there was no

indication that 1) Mr. Pigram or his codefendant’s are “outside agitators,” 2) New York is planning

to drop the felon in possession charge, or 3) there is a “substantial” federal interest that is not being

vindicated by the New York prosecution. 8 This decision should raise eyebrows because it is

abnormal and highly irregular.



                24.      Simply put, this indictment reeks of politics. Given the facts of this case and

the lack of facts known to law enforcement and federal prosecutors on June 4, 2020, this indictment

looks like the proverbial “rush to judgment.” And if the government’s detention proffer is

indicative of the type of irrelevant hyperbole that was presented to the grand jury when securing this

indictment, then it is not impossible to understand how grand jurors could misread instructions and

vote to indict this case when “knowing possession” was lacking and “aiding and abetting” oneself is

impossible.




7
  See, e.g., DOJ Press Release, Attorney General William P. Barr's Statement on Riots and Domestic Terrorism,
May 31, 2020, available at: https://www.justice.gov/opa/pr/attorney-general-william-p-barrs-
statement-riots-and-domestic-terrorism (last accessed: Jun. 20, 2020). Caitlyn Oprysko, Trump
Threatens to End Protests with Military, POLITICO, Jun. 1, 2020, available at:
https://www.politico.com/news/2020/06/01/trump-slams-governors-as-weak-crackdown-on-
protests-294023 (last accessed: June 20, 2020).
8
  Of course, this prosecution does not raise double jeopardy concerns, but it is suspicious given how
this quick indictment contradicts the Justice Department’s Petite policy governing dual prosecutions.
See U.S. Attorney’s Manual § 9-2.031, available at: https://www.justice.gov/jm/jm-9-2000-authority-
us-attorney-criminal-division-mattersprior-approvals#9-2.031 (last accessed: Jun. 21, 2020).
     Case 1:20-cr-00079-RJA-JJM Document 10-1 Filed 06/22/20 Page 11 of 12



                25.     Provision of the requested materials will assist the defense with proving why

this indictment is irregular. Possession of this information is necessary for a successful motion to

dismiss the indictment. The request is not overbroad – it is focused on one element of the

crime/theory of liability and the instructions provided regarding the element/theory of liability. If

the government procured this indictment improperly or the grand jury voted on the indictment

improperly, then the interest in secrecy should give way to protecting the accused against an

unfounded charge. Furthermore, it appears that the only persons who testified before the grand jury

were police officers who investigated this case. Those officials should not have the same concerns

over secrecy that private citizens have. For these reasons, the Court should grant Mr. Pigram’s

request and disclose these materials.



                      The Court should Order the Government to Disclose
                          the Aerial Surveillance Video to Mr. Pigram

                26.     On June 19, 2020, the government refused the defendant’s request to

disclose the aerial surveillance video that it claimed in its detention proffer shows a passenger in

Ms. Davis’ car (allegedly Mr. Pigram) exiting the car and firing 8-10 shots into the air/ground. Upon

information and belief, the video was disclosed to Sam Davis, Esq., by New York State authorities at

some point since June 2, 2020. Mr. Davis reported that his inspection of the video may contradict

what the government proffered last week, but your deponent is unable to confirm this without

viewing the video himself. Notwithstanding how this evidence could prove critical at a detention

hearing or in understanding how law enforcement came to target Mr. Pigram, the government has

refused to disclose the video to the defense even through it possesses the video and state

prosecutors provided it to Mr. Davis previously. The Court should order this video disclosed.
     Case 1:20-cr-00079-RJA-JJM Document 10-1 Filed 06/22/20 Page 12 of 12



                                             Conclusion

                27.     This indictment is beset with irregularities that cannot be explained. The

Court should help resolve these serious questions by permitting the defense to inspect the grand jury

materials and instructions. Furthermore, the Court should order the government to disclose the

video taken by the air patrol unit.



Dated: June 22, 2020
       Williamsville, New York

                                       SINGER LEGAL PLLC
                                       Attorneys for Defendant Semaj Pigram

                                       By:     s/ Robert C. Singer, Esq.
                                               Robert C. Singer, Esq.
                                       80 East Spring Street
                                       Williamsville, New York 14221
                                       (716) 222-3288
                                       rob@singerlegalpllc.com
